Citation Nr: 1740604	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for service-connected residuals of a jaw fracture on the basis of substitution.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service asbestos exposure, on the basis of substitution.

3.  Entitlement to service connection for a lung disorder, other than COPD, to include as due to in-service asbestos exposure, on the basis of substitution.

4.  Entitlement to service connection for dementia on the basis of substitution.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, on the basis of substitution.

6.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance/Housebound, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1948 to February 1968.  He died in April 2015, and the Appellant is claiming benefits as the Veteran's surviving common-law spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and Waco, Texas, respectively. 

In a May 2016 letter, VA recognized the Appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution.

Moreover, when the Veteran filed his December 2012 claims, he noted that he was seeking entitlement to service connection for "COPD/Asbestos exposure."  In its April 2014 rating decision, the RO interpreted the Veteran's expression as intent to file two separate claims.  The Board has decided to follow this interpretation and, as such, has characterized the claims as being separate and distinct on the title page of this decision.  

The issue of entitlement to burial benefits under 38 U.S.C. Chapter 23 has been raised by the record in an April 2015 Application for Burial Benefits.  It appears that the Agency of Original Jurisdiction (AOJ) issued a deferred rating on May 12, 2015 but did not formally adjudicate the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected residuals of a jaw fracture were not manifested by any compensable symptoms.

2.  The Veteran was exposed to asbestos while serving on active military duty in the Navy.

3.  The probative evidence of record does not demonstrate that the Veteran's COPD was related to his military service, to include his in-service exposure to asbestos.

4.  The Veteran did not have a diagnosed lung disorder, other than COPD, related to his military service, to include his in-service exposure to asbestos.
5.  The probative evidence of record does not demonstrate that the Veteran's dementia was related to his military service.

6.  The Veteran's service-connected disabilities included bilateral hearing loss, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; residuals of a jaw fracture, rated as noncompensable.  The Veteran's combined disability rating was 70 percent from December 31, 2012.

7.  At the time of his death, the Veteran was not shown to be precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.

8.  A service-connected disability did not cause the Veteran to be in need of regular aid and attendance or housebound before his death.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for residuals of a jaw fracture, on the basis of substitution, have not been met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, and 4.150, Diagnostic Code 9999-9905 (2016).

2.  The criteria for service connection for COPD, to include as due to in-service asbestos exposure, on the basis of substitution, have not been met. 38 U.S.C.A. 
§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a lung disorder, other than COPD, to include as due to in-service asbestos exposure, on the basis of substitution, have not been met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
4.  The criteria for service connection for dementia, on the basis of substitution, have not been met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU), on the basis of substitution, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

6.  The criteria for SMC based on the need for aid and attendance/housebound, on the basis of substitution, have not been met. 38 U.S.C.A. §§ 1114, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352, 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Appellant's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service and post-service treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the appeal period, the Veteran was afforded VA examinations of his service-connected disabilities.  These examinations were conducted by VA examiners who conducted these examinations reviewed the medical evidence of record, interviewed and thoroughly examined the Veteran, reported all pertinent diagnostic findings, and discussed the functional impact of his service-connected disabilities upon ordinary conditions of daily life and work.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Neither the Appellant nor the Veteran (prior to his death) claimed that any of these examinations were inadequate.  Id.   

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

I.  Increased Rating Claim

The Appellant is seeking entitlement to an initial compensable disability evaluation for the Veteran's service-connected residuals of a jaw fracture on the basis of substitution.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a jaw fracture were assigned an initial noncompensable (0 percent) disability evaluation pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9999-9905.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27.  The RO determined that the Veteran's residuals of a jaw fracture were most appropriately rated under the criteria of Diagnostic Code 9905 for limited motion of the temporomandibular articulation.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.

Under that diagnostic code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note.

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned. 38 C.F.R. § 4.31 (2016).

VA treatment records show that the Veteran broke his jaw during his naval service in 1949.

In January 2015, the Veteran underwent a VA oral and dental conditions examination.  The examiner reviewed the Veteran's medical history and noted that the Veteran fractured his jaw in 1949 when he was punched by another sailor.  The examiner noted that the Veteran was hospitalized for over a month, lost teeth, and had his mouth wired shut as a result of the incident.  He complained that he still experienced pain his jaw.  The examiner diagnosed the Veteran's claimed jaw condition as "status post fractured jaw."  Upon physical examination, the examiner found no anatomical loss or bony injury of the mandible, maxilla, or any teeth.  Likewise, the examiner found no anatomical loss or injury of the mouth, lips, or tongue; no diagnosis of osteomyelitis or osteoradionecrosis of the mandible; no benign or malignant neoplasms or metastases; or any pertinent physical findings, scars, complications, conditions, signs, or symptoms related to the condition diagnosed by the examiner.  Diagnostic testing was not completed and the examiner reported that the Veteran's oral/dental condition did not impact his ability to work.  The examiner noted that there were no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the temporomandibular joint.  The examiner noted that the Veteran had a full upper denture that he does wear sometimes but that he did not wear a lower denture.  The examiner indicated the Veteran was unable to cooperate with the examination process as a result of his nonservice-connected disabilities of diabetes, prostate cancer, peripheral vascular disease, vascular dementia, spasticity from cerebrovascular disease, significant movement defects and atrial fibrillation.

Based on the evidence of record, the Board finds that the Veteran's service-connected residuals of a jaw fracture are appropriately evaluated as noncompensable (0 percent disabling).  As a diagnosed disability with no compensable symptoms, the Veteran's service-connected residuals of a jaw fracture do not warrant a higher disability evaluation of 10 percent unless there is limitation of motion with an inter-incisal range of 31 to 40 millimeters; or, a range of lateral excursion of 0 to 4 millimeters; or, painful motion of the jaw upon examination.  Unfortunately, none of these were observed by the January 2015 VA examiner.  The January 2015 VA examination is the only evidence of record available that addresses the Veteran's service-connected residuals of a jaw fracture.  As such, the Board finds no basis in the record upon which to award a compensable disability rating. 

The Board has considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating for the Veteran's residuals of a jaw fracture during the rating period under consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The January 2015 VA examination report does not show that pain caused additional restriction warranting a compensable rating.

Moreover, the Veteran was competent to describe his observable symptoms, including pain, limitations in what he could eat, loss of teeth, and dentures in place.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that his reported symptoms were inconsistent with the objective medical evidence of record, such statements are afforded less probative value, as the Veteran did not possess the medical or orthopedic expertise to assess the severity of his dental condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board affords the most probative weight to the objective findings contained with the VA examination reports of record. 

The Board has also considered whether another potentially applicable diagnostic code would warrant an increased disability rating at any time during the period on appeal.  See Schafrath, 1 Vet. App. at 595.  Notably, the evidence of record does not document chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; complete loss of the mandible between angles; loss of approximately one half of the mandible; nonunion of the mandible; loss of whole or part of the ramus; loss of less than one half of the substance of the ramus; loss of one or both sides of the condyloid process; loss of the coronoid process; loss of half or more of the hard palate; loss of less than half of the hard palate; loss of teeth due to loss of substance of body of the maxilla or mandible without loss of continuity; loss of more than half of the maxilla; loss of half or less of the maxilla; or malunion/nonunion of the maxilla.  Therefore, consideration under the other diagnostic codes for rating dental and oral conditions does not lead to an increased rating during any portion of the appeal period.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 9902, 9903, 9904, 9906, 9907, 9908, 9909, 9911, 9912, 9913, 9914, 9915, and 9916 (2016).  

Having carefully considered the lay and medical evidence of record, the Board finds that the preponderance of the evidence weighs against the Appellant's claim of entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of a jaw fracture on the basis of substitution.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A.
§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Appellant's claim of entitlement to an initial compensable evaluation for the Veteran's service-connected residuals of a jaw fracture on the basis of substitution, the doctrine is not for application. Gilbert, 1 Vet. App. at 55.

II.  Service Connection Claims

Service connection may be granted for a current disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.
A.  Chronic Obstructive Pulmonary Disease

The Appellant is seeking entitlement to service connection for the Veteran's chronic obstructive pulmonary disease (COPD), to include as due to in-service asbestos exposure, on the basis of substitution.  Prior to his death, the Veteran asserted that he was entitled to service connection for COPD as a result of his exposure to asbestos while serving on board a Navy ship for several years as a Jet Aircraft Servicer.

For any claim related to asbestos exposure, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 9.  The Manual also lists some of the major occupations involving exposure to asbestos include mining; milling; shipyard work; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection 9(f).

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities, such as fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques, mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection 9(b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection 9(d).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at subsection 9(h); see also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33, 244 (2014).

It should be noted that the pertinent parts of the Manual on service connection in asbestos-related cases do not create a presumption of exposure to asbestos solely from shipboard service.  Dyment v. West, 13 Vet. App. 141 (1999); aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

Turning to the evidence of record, personnel records reflect that the Veteran served aboard the U.S.S. Independence (CVA-62) as a Jet Aircraft Servicer.  The Veteran described working in areas of the ship where he was exposed to asbestos because the ship's pipes, bulkheads, and machinery were all covered with the substance.  In the April 2014 rating decision, the RO conceded exposure to asbestos. 

The Veteran's service treatment records any complaints, treatment, or diagnosis for COPD during service.  His VA treatment records show that he received ongoing treatment for COPD during the appeal period.  These records also show that the Veteran started smoking at age 13 and smoked two packs per day until he quit smoking in October 2009.

In February 2014, the RO obtained a medical opinion regarding the Veteran's diagnosed COPD.  The VA examiner reviewed the evidence of record but did not conduct an in-person or videoconference examination because the existing medical evidence provided sufficient information on which to prepare such an opinion.  Based on a review of the electronic claims file, the VA examiner opined that it was "less likely than not" that the Veteran's diagnosed COPD was incurred in or caused by his military service, to include in-service asbestos exposure.  In particular, the examiner noted that the Veteran did not have a diagnosis of asbestosis or asbestos-related lung disease.  Additionally the examiner reported that the Pulmonology Department at the VA had been following the Veteran's diagnosed COPD and his significant tobacco use.  The examiner indicated that the Veteran's chest x-ray from September 2010 showed lungs that were mildly hyperlucent with flattened diaphragms compatible with COPD.  The examiner also noted that linear scarring versus plate-like atelectasis was present in the left base and that an impression of "COPD, mild left basilar atelectasis" was provided.   Lastly, the examiner noted that, "while pleural plaques are associated with asbestosis, pleural atelectasis is associated with COPD, [and] these are not comparable findings."

Based on a longitudinal review of the record, the Board finds service connection for COPD is not warranted, as the Veteran has not demonstrated a causal relationship between the conceded in-service asbestos exposure and COPD.  In arriving at this finding, the Board finds the February 2014 VA medical opinion is highly probative.
A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The Board finds the VA examiner's conclusions are highly probative.  It is clear that the examiner fully reviewed the Veteran's medical history and records and provided fully articulated opinions supported by reasoned analysis.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  The examiner noted the Veteran's history of smoking.  However, instead of speculating that the Veteran's COPD was due to his many years of smoking, the examiner supported his opinion with medical x-ray evidence demonstrating that the Veteran's symptomatology was consistent with COPD with tobacco use and not "asbestosis related disease."  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-128 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds the examiner's conclusions as to whether or not the Veteran's COPD developed from asbestos exposure in service highly probative.

The Board finds the Appellant is competent to speak to the symptoms of COPD that the Veteran experienced.  Nonetheless, she is not competent to provide medical conclusions to complex medical questions, such as the etiology of a respiratory disease.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); see also Barr, 21 Vet. App. at 308 (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Appellant has the appropriate training, experience, or expertise to provide a medical opinion concerning the Veteran's COPD, she is not competent to comment on the etiology of the COPD.  Given the complexity of the medical issues at hand, the medical evidence of record is given significant weight in regard to the nexus between the Veteran's COPD and his military service. Thus, the VA medical opinion outweighs the lay statements from the Appellant or the Veteran regarding etiology of this condition. 

The Board also notes that the February 2014 VA examiner's opinion is considered probative, as it remains uncontroverted by any evidence of record, apart from the lay assertions of the Appellant and Veteran.  See Black v. Brown, 10 Vet. App. 279, 284   (1997) (finding that, in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Appellant's favor. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Based upon the above, the Board concludes that most competent and credible evidence of record weighs against a finding that the Veteran's COPD was related to his military service, to include in-service exposure to asbestos.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B.  Lung Disorder, Other than COPD

The Appellant is seeking entitlement to service connection for a lung disorder, other than COPD, to include as due to in-service asbestos exposure, on the basis of substitution.    

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis regarding a lung disability.  His post-service VA medical records reveal treatment for acute bronchitis but do not show that he had another diagnosed lung disorder, other than COPD.

As previously discussed, the RO obtained a medical opinion regarding the Veteran's diagnosed COPD in February 2014.  The VA examiner reviewed the evidence of record but did not conduct an in-person or videoconference examination because the existing medical evidence provided sufficient information on which to prepare such an opinion.  Significantly, the VA examiner noted that the Veteran did not have a diagnosis of asbestosis or asbestos-related lung disease.   
The preponderance of the evidence is against a finding of service connection for a lung disorder, other than COPD.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The evidence of record does not establish that the Veteran has been diagnosed with a lung disorder, other than COPD, at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication). 

The Board acknowledges the Veteran's assertions that he was exposed to asbestos during service and that he was treated for "lung problems" within a few years after he separated from the Navy.  As a lay person without the appropriate medical training and expertise, however, he simply was not competent to provide a probative opinion that he had a current lung disorder, other than COPD, that was related to service or a service-connected disability.  See Bostain, 11 Vet. App. at 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In the absence of competent evidence of a lung disorder, other than COPD, during the appeal period, the criteria for establishing service connection for a lung disorder separate and distinct from COPD have not been established and the claim must be denied.

C.  Dementia

A review of the Veteran's service treatment records and immediate post-service treatment reveals no documentation of any manifestations of or treatment for dementia. 

The Veteran was first diagnosed with vascular dementia at the July 2013 VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  At that time, the examiner found that the Veteran's memory impairment prevented him from managing his medication and his financial affairs.

While the Veteran clearly suffered from dementia prior to his death, there is no competent medical evidence of record linking that vascular dementia to his military service.  

To the extent that the Veteran, through his representative, asserted that his dementia was related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran or his representative possess the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Board finds that the Veteran's statements as to the cause of his dementia cannot be considered competent evidence sufficient to establish service connection. 

As there is no probative medical evidence linking the Veteran's dementia to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. at 55.

III.  Other Claims

A.  Entitlement to TDIU

The Appellant is seeking entitlement to TDIU on the basis of substitution.  TDIU benefits are warranted when a veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by his nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

At the time of the Veteran's death, service connection was in effect for (1) bilateral hearing loss, rated 70 percent disabling; (2) tinnitus, rated as 10 percent disabling; and (3) residuals of a jaw fracture, rated as 0 percent disabling (noncompensable). The Veteran's combined disability rating was 70 percent from December 31, 2012.  Accordingly, the schedular requirements for a TDIU have been met. 38 C.F.R. 
§ 4.16(a).  

Although the schedular requirements for a TDIU have been met, the evidence of record must still demonstrate that, prior to his death, the Veteran was unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  As will be discussed below, the evidence does not establish the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.

In his December 2012 Application for Increased Compensation Based on Unemployability, the Veteran attributed his inability to secure and follow substantially gainful occupation on his service-connected bilateral hearing loss and his nonservice-connected COPD.

During the course of the appeal, the Veteran was afforded two VA examinations for his service-connected bilateral hearing loss and tinnitus.  Both the November 2012 and December 2013 VA examiners found that the Veteran's bilateral hearing loss and tinnitus impacted his ability to work because it resulted in him being "unable to hear well."  Neither examiner indicated that the Veteran was unable to secure and follow substantially gainful occupation by reason of his service-connected bilateral hearing loss or tinnitus disabilities.

Although the Appellant contends that the Veteran's service-connected disorders prevented him from obtaining or retaining substantially gainful employment, the Board finds that the weight of the evidence of record does not demonstrate that the functional effects of his service-connected disorders, in light of his education, employment history and the medical evidence of record, and without consideration of his age and nonservice-connected disorders, prevented him securing or following substantially gainful employment.  Thus, the Board finds that a TDIU is not warranted on the basis of substitution.  Prior to his death, the Veteran was considered unemployable due to multiple nonservice-connected factors, including his diagnosed COPD.  Nevertheless, his service-connected disabilities of bilateral hearing loss, tinnitus, and residuals of a jaw fracture, when considered apart from the nonservice-connected conditions, were not the cause of his unemployability.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Appellant's claim for TDIU on the basis of substitution, the doctrine is not for application.  Gilbert, 1 Vet. App. at 58 (1990).

B.  Entitlement to SMC

The Appellant seeks benefits as the substituted surviving spouse to a pending claim, filed by the Veteran prior to his death, for Special Monthly Compensation (SMC) based on the Veteran's being in need of the regular aid and attendance/housebound. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott, 789 F.3d at 1381; Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

SMC based on the need for aid and attendance of another is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a). 

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR §3.352(c). 

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent, and, in addition has either: (1) a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The permanently housebound criteria is met when the Veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  Leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not substantially confined for purposes of housebound benefits.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

At the time of the Veteran's death, he was service-connected at 70 percent for bilateral hearing loss; 10 percent for tinnitus; and 0 percent for residuals of a jaw fracture.  His combined evaluation for compensation was 70 percent from December 31, 2012.  He was not service-connected for COPD; a lung disorder (other than COPD); prostate cancer; diabetes mellitus, type II; or dementia.  

On August 29, 2013 and August 8, 2014, the RO received a VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner diagnosed the Veteran as having vascular dementia, COPD, pulmonary vascular disease, osteoarthritis, diabetes mellitus, and hypertension.  The examiner attributed the Veteran's dementia and COPD as the disabilities that most restricted his activities/functions.  The examiner noted that it was unsafe for the Veteran to bathe alone; that he needed assistance and redirection; and that his COPD caused decreased endurance.  The examiner further indicated that the Veteran could not be left alone; needs twenty-four hour supervision; and could not care for himself for any period of time because he lacked the physical and mental capacity to do so.  The examiner reported that, due to his memory impairment, the Veteran could not manage his medications or finances.  The examiner noted that the Veteran needed assistance with bathing, toileting, and ambulating by wheelchair. 
The Board observes that the Veteran was in need of aid and attendance/housebound at the time of his April 2013/August 2014 claim for SMC and prior to his death in April 2015.  However, according to the evidence of record, this was due to his COPD and dementia, which were nonservice-connected disabilities.  No other service-connected disorder is identified as causing the Veteran to be in need of aid and attendance.
The Board accordingly finds that the weight of the evidence is against the Veteran's pending claim for SMC based on the need for aid and attendance/housebound, as the Veteran was not service-connected for COPD or dementia, which were the disorders that primarily caused him to be in need of aid and attendance/housebound.  The criteria for a grant of SMC based on the need for aid and attendance/ housebound due to service-connected disability are therefore not met and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An initial compensable disability evaluation for service-connected residuals of a jaw fracture, on the basis of substitution, is denied.

Service connection for COPD, to include as due to in-service asbestos exposure, on the basis of substitution, is denied.

Service connection for a lung disorder, other than COPD, to include as due to in-service asbestos exposure, on the basis of substitution, is denied.

Service connection for dementia, on the basis of substitution, is denied.

Entitlement to a TDIU, on the basis of substitution, is denied.
SMC based on the need for aid and attendance/housebound is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


